Citation Nr: 0702804	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a ganglion cyst on 
the right wrist.

2. Entitlement to service connection for a gastrointestinal 
disorder.

3. Entitlement to an initial compensable disability rating 
for residuals of a ganglion cyst excision of the left wrist.

4. Entitlement to an initial compensable disability rating 
for a meniscal tear of the left knee.

5. Entitlement to an initial compensable disability rating 
for left otitis media.

6. Entitlement to an initial compensable disability rating 
for hypertension.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from September 
1990 to August 2000.  In addition, he had approximately five 
months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in White 
River Junction, Vermont.  In that decision, the RO, in 
pertinent part, denied service connection for a ganglion cyst 
on the right wrist and for a gastrointestinal disorder.  
Additionally, the RO granted service connection for, and 
assigned noncompensable evaluations to, residuals of a left 
ganglion cyst excision, a meniscal tear of the left knee, 
left otitis media, and hypertension.  

In April 2004, the Board remanded the claims for additional 
development.  Development has been completed and the claims 
are again before the Board.    


FINDINGS OF FACT

1.  A current disability of ganglion cyst on the right wrist 
is not shown.

2.  The veteran has gastroesophageal reflux disease that had 
its onset in service.

3.  There are two well-healed scars from removal of ganglion 
cysts of the left wrist and no resulting limitation of 
function.  

4.  The veteran's meniscal tear of the left knee is 
manifested by normal clinical evaluation with findings of no-
effusion, crepitus, or laxity.  

5.  The veteran's left otitis media is manifested by normal 
evaluation of the external ears, canals, tympanic membranes, 
tympanums, and mastoid.    

6.  The veteran's hypertension requires continuous medication 
for control; diastolic pressure readings never exceeded 86, 
and systolic pressure readings never exceeded 156, during the 
claims period. 


CONCLUSIONS OF LAW

1.  Ganglion cyst on the right wrist was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Gastroesophageal reflux disease was incurred during 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for a compensable rating for residuals of 
left ganglion cyst excision have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 5215, 7804, 7805 (2002, 2006).

4.  The criteria for a compensable rating for meniscal tear 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5258 
(2006).

5.  The criteria for a compensable rating for residuals of 
left otitis media have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2006).

6.  The criteria for a 10 percent rating for hypertension are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued notification letters dated in May 2001 and 
December 2004.  Both letters properly provided notice of his 
service connection and increased rating claims, and met all 
four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letters provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials in an August 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records; specifically VA 
examination reports dated in December 2000 and August 2001, 
and treatment records from VA medical centers in Albany, 
Buffalo, Pittsburgh, and Charleston.  As a VA examination and 
other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  The claims 
folder indicates that there were no treatment records from VA 
medical centers Atlanta or Augusta.  

It does not appear that there are any other additional 
records that are necessary to be obtained before proceeding 
to a decision in this case.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  The record also reflects that the originating 
agency readjudicated the veteran's claims following the 
provision of the required notice and the completion of all 
indicated development of the record.  In light of the Board's 
denial of the appellant's claims of service connection for a 
ganglion cyst of the right wrist and denials of increased 
ratings for left wrist, left knee, and left ear disabilities, 
no additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, as the Board is granting 
the claim for service connection for gastroesophageal reflux 
disease and an increased rating for hypertension, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the awards.  Therefore, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West  Supp. 2005).   
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Ganglion Cyst on the Right Wrist 

Service medical records show treatment for ganglion cyst on 
the left wrist, but do not show any complaints, treatment, or 
diagnosis of ganglion cyst on the right wrist.     Separation 
examination is negative for any findings of ganglion cyst on 
the right wrist.  Moreover, the veteran did not report any 
problems with his right wrist at the time of separation 
examination.    

Post-service medical records are negative for a current 
disability of ganglion cyst on the right wrist.  A VA 
examination performed in December 2000 did not reveal any 
right wrist disability, including ganglion cyst on the right 
wrist.  The claimed folder indicated that the veteran failed 
to appear at a VA examinations scheduled in August 2001 and 
July 2003.   VA clinical records also did not show a current 
disability of ganglion cyst on the right wrist.  

The Board recognizes the veteran's service.  Nevertheless, as 
noted previously, service connection cannot be established 
without evidence demonstrating a current diagnosed chronic 
disability.  As there is no current disability of ganglion 
cyst on the right wrist, service connection must be denied.      

Gastrointestinal Disorder

Service medical records do not show complaints, treatment, or 
a diagnosis involving a gastrointestinal problem.  Separation 
examination is negative for any findings of a 
gastrointestinal disorder and the veteran did not report any 
gastrointestinal problems at the time of separation 
examination.  However, the veteran filed a claim the 
following month for gastrointestinal disability and claimed 
treatment since May of that year. 

VA examination in December 2000 noted subjective complaints 
of gastrointestinal problems.  Specifically, the veteran 
stated that working with grease as a cook and stress caused 
gastrointestinal problems, which began in service.  Clinical 
evaluation revealed no gastrointestinal disorder.    

A March 2001 VA clinical record assessed gastro esophageal 
reflux disease (GERD) symptoms; no clinical findings were 
noted.   VA examination in August 2001 noted GERD by history 
only.  Evaluation of the abdomen was soft and non-tending 
with no findings of guarding or rigidity, organomegalies or 
masses.  Bowel sounds were otherwise present. 

An esophagogastroduodenoscopy performed in January 2002 
indicated an irregular z-line, but no ulceration in the 
esophagus.  There were also normal findings in the stomach 
and duodenum.  No gastrointestinal disability was found on 
examination.  VA outpatient clinic records in 2003 and 2004 
reflect follow-up treatment for gastrointestinal complaints 
and diagnoses included gastroesophageal reflux disease.  The 
veteran's complaints of gastrointestinal distress have been 
continuous since service and have resulted in the diagnosis 
of gastroesophageal reflux disease.  Resolving all doubt in 
the veteran's favor, service connection is established.   

III.  Increased Ratings

The March 2001 rating decision on appeal granted service 
connection for residuals of a left ganglion cyst excision, 
meniscal tear of the left knee, left otitis media, and 
hypertension, assigning a noncompensable evaluation for each 
disability.  The veteran has appealed the initial evaluations 
assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

Left Ganglion Cyst Excision

The RO assigned a noncompensable evaluation for left Ganglion 
cysts excision  under Diagnostic Code 7805 for scar.  
38 C.F.R. § 4.118.  While the veteran's appeal of the rating 
for his scar was pending, VA revised the regulations and 
rating schedule for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claim 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.  Another applicable 
code is Diagnostic Code 7804.  The old criteria under 
Diagnostic Code 7804 assigns a 10 percent rating for scars, 
superficial, tender and painful on objective demonstration.  
It is noted that a 10 percent rating will be assigned, when 
the requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  The new criteria for 
Diagnostic Code 7804 provides that a 10 percent rating will 
be assigned for scars, superficial, painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

The Board will first analyze the claim based on limitation of 
function of the right wrist.  Under Diagnostic Code 5215, 
limitation of the wrist, a 10 percent evaluation is warranted 
for palmar flexion limited in line with forearm, or where 
dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Upon review, the December 2000 VA and August 2001 
examinations did not show any limitation of motion of the 
left wrist.  The veteran failed to appear for VA orthopedic 
and joint examinations dated in August 2001 and July 2003.  

VA clinical records did not show any limitation of the motion 
of the left wrist.  There was no evidence of any fractures or 
dislocation of the left wrist on x-ray examination in March 
2002.  A December 2005 VA evaluation noted that the veteran 
denied any musculoskeletal problems.  There was also no 
reference to any problems involving the left wrist in the 
December 2005 clinical record.  

Based upon the above, a compensable evaluation is not 
warranted under Diagnostic Code 7805 for limitation of motion 
the left wrist.  

A compensable evaluation is also not warranted for scarring 
of the left wrist under either the old or new rating criteria 
for Diagnostic Code 7804.  The December 2000 VA physician 
noted that two well-healed scars from removal of ganglion 
cysts of the left wrist.  A VA examination of the skin was 
scheduled for the veteran in July 2003 for purposes of 
evaluating the veteran's scar under the new criteria; 
however, the veteran failed to report for the examination.
  
In sum, a compensable evaluation is not warranted under 
Diagnostic Code 7805 or under Diagnostic Code 7804, either 
under the old or new rating criteria.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4, Diagnostic Codes 
5215, 7804, 7805 (2002, 2005).

Meniscal Tear of the Left Knee

Service medical records noted a meniscal tear on magnetic 
resonance image (MRI) in 1992.  The RO granted service 
connection in March 2001 rating decision for meniscal tear of 
the left knee, and assigned the disability by analogy under 
Diagnostic Code 5258 for dislocation of semilunar cartilage.  
Under Diagnostic Code 5258, a 20 percent evaluation is 
warranted with evidence of semilunar cartilage dislocation 
with frequent episodes of locking, pain or effusion into the 
joint.  38 C.F.R. § 4.71a (2006).  

A December 2000 VA examination of the left knee noted no-
effusion, crepitus, or laxity on evaluation.  The left knee 
was completely normal on evaluation, according to the 
physician.  An August 2001 VA examination noted that 
neurological evaluation of the lower extremities appeared to 
be normal.  As noted above, the veteran failed to report to 
VA orthopedic and joint examination in August 2001 and July 
2003.  

VA clinical records did not reveal any abnormal clinical 
findings with the left knee.  There was no evidence of 
fracture or dislocation in the left knee on x-ray evaluation 
in March 2002.  Clinical evaluation in December 2005 noted 
normal movement of the knee with normal reflexes.  

Without evidence of frequent episodes of locking, pain or 
effusion into the left knee joint, a compensable evaluation 
is not warranted under Diagnostic Code 5258.  38 C.F.R. 
§ 4.71a (2006).  Furthermore, there is no evidence of 
recurrent subluxation or lateral instability to warrant a 
compensable evaluation under Diagnostic Code 5258, nor 
limitation of motion to warrant compensable evaluations under 
Diagnostic Codes 5260 or 5261.  Id.

Left Otitis Media  

The veteran's left otitis media is rated as noncompensable 
under 38 C.F.R. § 4.87, Diagnostic Code 6200.  Diagnostic 
Code 6200 provides for a 10 percent evaluation for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma, 
during suppuration, or with aural polyps.  38 C.F.R. § 4.87a.

VA examination in December 2000 revealed findings of mild 
erythema of the left tympanic membrane; otherwise, completely 
normal evaluation.  Otoscopic examination in August 2001 
showed both tympanic membranes were visible and unremarkable.  
Impedance audiometry indicated normal findings.  

Evaluation of the left ear was also normal on examination in 
March 2002. Specifically, the VA physician indicated that the 
external ears, canals, tympanic membranes, tympanums, and 
mastoid were all normal.  Fistula tests were negative.  The 
physician commented that otoscopic examination revealed that 
both tympanic membranes were visible and unremarkable 
bilaterally.  The veteran failed to report to a VA ear 
disease evaluation scheduled for July 2003.  

Based upon the above information, a compensable evaluation is 
not warranted for residuals of left otitis media under 
Diagnostic Code 6200.  38 C.F.R. § 4.87a (2006).  

Hypertension

The criteria for rating hypertension are found under 
Diagnostic Code 7101.  Under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 10 percent evaluation with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure 160 or more, or; a minimum evaluation may be 
assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling and 
diastolic pressure of 130 or more is rated as 60 percent 
disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

Upon review, VA clinical records show that the veteran 
continuous takes 10 milligrams of Fosinopril for blood 
pressure control.  Therefore, a 10 percent evaluation is 
warranted for hypertension under Diagnostic Code 7101.  Id.  
However, there is no basis for a 20 percent or higher 
evaluation.  

Of the numerous diastolic pressure readings during the claims 
period, the highest reading was 86 noted in a March 2001 VA 
evaluation.  No diastolic pressure reading exceeded 86 during 
the claims period. Thus, the diastolic readings are not 
predominantly 110 or above.  Of the systolic pressure 
readings, the highest reading was 156 in a March 2001 VA 
evaluation.  None of the systolic readings during the claims 
period reached as high as 200.  Id.



Extraschedular

Finally, the veteran has not been hospitalized for his 
disability nor has it prevented him from working.  In any 
case, the existing scheduler rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work. A referral for consideration of an 
extraschedular rating is not warranted. 38 C.F.R. § 3.321 
(b)(1).

Conclusion

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claims 
for ganglion cyst on the right wrist and gastrointestinal 
disorder, and an initial compensable disability rating for 
residuals of a left ganglion cyst excision, meniscal tear of 
the left knee, and left otitis media. Therefore, the 
provisions of § 5107(b) are not applicable.  The Board 
further finds that an initial 10 percent, but no higher, 
rating is warranted for hypertension. 






(CONTINUED ON NEXT PAGE)











ORDER

Service connection for a ganglion cyst on the right wrist is 
denied.

Service connection for gastroesophageal reflux disease is 
granted. 

An initial compensable disability rating for residuals of a 
left ganglion cyst excision is denied. 

An initial compensable disability rating for a meniscal tear 
of the left knee is denied. 

An initial compensable disability rating for left otitis 
media is denied. 

A 10 percent, but no higher, initial compensable disability 
rating for hypertension is allowed, subject to the 
regulations governing the award of monetary benefits. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


